DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The response filed 04/15/2022 has been entered. Applicant has not amended, added or cancelled any claims. Claims 1-20 are currently pending in the instant application. 
Response to Arguments
Applicant's arguments filed 04/15/2022 have been fully considered but they are not persuasive. Regarding the arguments concerning claims 1, 4-8, 11-15, and 18-20, the Examiner respectfully disagrees. Galitsky teaches the claimed limitation of in claim 1:
identify, with a machine learning model, at least one operator based at least in part on the plurality of tokens;
The claim does not define the term “operator” and the Examiner gives the term its broadest reasonable interpretation. Galitsky discloses an “operation” and therefore reads on the claim limitation as seen [0062]. The process then uses tokens to match the operation to a node (see [0062]) Galitsky also discloses that the system uses an improved thesaurus, Database application uses an improved thesaurus in conjunction with the custom index to improve matching of NL search query to database entries, thereby resulting in improved database, or SQL, queries. A scalable mechanism to build a thesaurus of entities which is intended to improve the relevance of an autonomous agent follows. The thesaurus construction process starts from the seed entities and mines available source domains for new entities associated with these seed entities. New entities are formed by applying the machine learning of syntactic parse trees (their generalizations) to the search results for existing entities to form commonalities between them. These commonality expressions then form parameters of existing entities, and are turned into new entities at the next learning iteration as seen in [0102]. This improved thesaurus is used in substitute the regular thesaurus described in [0075] during the matching up process therefore the machine learning model is taught. The other limitations: 
identify, with the machine learning model, at least one attribute and at least one respective attribute value based at least in part on the plurality of tokens; identify, with the machine learning model, at least one constraint based at least in part on the plurality of tokens;
Applicant argues similar points to the first “identify…” limitation, where “attribute” and “constraint” are given their broadest reasonable interpretation and that the machine learning model is disclosed by the improved thesaurus as shown above. 
Regarding claim 2, 9, and 16 Examiner respectfully disagrees. Galitsky teaches the claim limitation. 
…at least train the machine learning model based at least in part on a query template, a thesaurus, and a schema for a plurality of records.
Galitsky discloses that the system uses an improved thesaurus, Database application uses an improved thesaurus in conjunction with the custom index to improve matching of NL search query to database entries, thereby resulting in improved database, or SQL, queries. A scalable mechanism to build a thesaurus of entities which is intended to improve the relevance of an autonomous agent follows. The thesaurus construction process starts from the seed entities and mines available source domains for new entities associated with these seed entities. New entities are formed by applying the machine learning of syntactic parse trees (their generalizations) to the search results for existing entities to form commonalities between them. These commonality expressions then form parameters of existing entities, and are turned into new entities at the next learning iteration as seen in [0102]. This improved thesaurus is built using an automated thesaurus-building mechanism that is based on an initial set of main entities (a seed) for a given vertical knowledge domain. This seed is then automatically extended by the mining of web documents, which include a meaning for a current thesaurus node as seen in [0113]. Therefore, Galitsky disclosure of improved thesaurus is trained on a thesaurus and teaches the claimed limitation. 
Regarding the claims 3, 10, and 17, the examiner respectfully disagrees. Similar to the reasoning seen above for claim 2,  Galitsky discloses that the system uses an improved thesaurus, Database application uses an improved thesaurus in conjunction with the custom index to improve matching of NL search query to database entries, thereby resulting in improved database, or SQL, queries. A scalable mechanism to build a thesaurus of entities which is intended to improve the relevance of an autonomous agent follows. The thesaurus construction process starts from the seed entities and mines available source domains for new entities associated with these seed entities. New entities are formed by applying the machine learning of syntactic parse trees (their generalizations) to the search results for existing entities to form commonalities between them. These commonality expressions then form parameters of existing entities, and are turned into new entities at the next learning iteration as seen in [0102]. This improved thesaurus is built using an automated thesaurus-building mechanism that is based on an initial set of main entities (a seed) for a given vertical knowledge domain. This seed is then automatically extended by the mining of web documents, which include a meaning for a current thesaurus node as seen in [0113]. Therefore, Galitsky disclosure of improved thesaurus is trained on a thesaurus and teaches the claimed limitation. 
Examiner recommends to amend claim 1 define the terms “operator”, “attribute” and “constraint” in claim 1 to overcome the current cited prior art. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Galitsky (US 2020/0034362).
Galitsky teaches 
1. A system, comprising: a computing device comprising a processor and a memory (figure 1, 101); and machine-readable instructions stored in the memory that, when executed by the processor, cause the computing device to at least: parse a natural language query to identify a plurality of tokens (Figure 2, 202 - process 200 involves extracting clauses from query including building a parse tree. Database application 102 extracts clauses from NL query 120 by building a parse tree. FIG. 3 depicts the parse tree for the above example); identify, with a machine learning model, at least one operator based at least in part on the plurality of tokens (Figure 2, 204, map each keyword to a table, field, operation of database); identify, with the machine learning model, at least one attribute and at least one respective attribute value based at least in part on the plurality of tokens (Figure 2, 204, map each keyword to a table, field, operation of database); identify, with the machine learning model, at least one constraint based at least in part on the plurality of tokens (Figure 2, 204, map each keyword to a table, field, operation of database); and generate a machine language query based at least in part on the at least one operator, the at least one constraint, the at least one attribute, and the at least one respective attribute value (Figure 2, 209-210 Generate a database query).  
2. The system of claim 1, wherein the machine-readable instructions, when executed by the processor, further cause the computing device to at least train the machine learning model based at least in part on a query template, a thesaurus, and a schema for a plurality of records ([0075] - Database application 102 can use an ontology (e.g., thesaurus 104) so expand a list of keywords for a field with synonyms. For example, thesaurus 104 can include mined database metadata such as table names, field names, tokens in table names, tokens in field names, and synonyms for each. Because terms in a NL query can deviate from field names in a database, synonyms are useful to improve matching. Synonyms can be mined from sources like thesaurus.com or use trained synonym models such as word2vec (Mikolov et al 2011)).  
3. The system of claim 2, wherein the machine-readable instructions that cause the computing device to at least train the machine learning model further cause the computing device to at least: insert a machine language operator into a machine language example query based at least in part on a machine language query template ([0062] - Database application 102 attempts to map each parse tree node to a SQL command, reference to a table, field or value); select a first synonym for the machine language operator from the thesaurus ([0075] - Database application 102 can use an ontology (e.g., thesaurus 104) so expand a list of keywords for a field with synonyms. For example, thesaurus 104 can include mined database metadata such as table names, field names, tokens in table names, tokens in field names, and synonyms for each. Because terms in a NL query can deviate from field names in a database, synonyms are useful to improve matching); insert the first synonym into a natural language example query based at least in part on a natural language query template ([0092] - Our NL2SQL system gives user the query phrase being mapped into a table name, and enumerates possible tables, providing a clarification request); insert a machine language constraint into the machine language example query based at least in part on the machine language query template([0062] - Database application 102 attempts to map each parse tree node to a SQL command, reference to a table, field or value); select a second synonym for the machine language constraint from the thesaurus ([0075] - Database application 102 can use an ontology (e.g., thesaurus 104) so expand a list of keywords for a field with synonyms. For example, thesaurus 104 can include mined database metadata such as table names, field names, tokens in table names, tokens in field names, and synonyms for each. Because terms in a NL query can deviate from field names in a database, synonyms are useful to improve matching); insert the second synonym into a natural language example query based at least in part on the natural language query template ([0092] - Our NL2SQL system gives user the query phrase being mapped into a table name, and enumerates possible tables, providing a clarification request); insert a machine language attribute and an attribute value into the machine language example query based at least in part on the machine language query template ([0062] - Database application 102 attempts to map each parse tree node to a SQL command, reference to a table, field or value); select a third synonym for the machine language attribute from the thesaurus ([0075] - Database application 102 can use an ontology (e.g., thesaurus 104) so expand a list of keywords for a field with synonyms. For example, thesaurus 104 can include mined database metadata such as table names, field names, tokens in table names, tokens in field names, and synonyms for each. Because terms in a NL query can deviate from field names in a database, synonyms are useful to improve matching); insert the third synonym and the attribute into the natural language example query based at least in part on the natural language query template template ([0092] - Our NL2SQL system gives user the query phrase being mapped into a table name, and enumerates possible tables, providing a clarification request); and  29Attorney Docket: AXP-4262-US1 / 690101-1040 store the machine language example query and the natural language example query together in a parallel corpus of queries ([0092] - At block 209, process 200 involves generating a database query. Based on the identified mappings, database application 102 generates a database query that includes all the mapped fields or attributes).  
4. The system of claim 1, wherein the machine-readable instructions that cause the computing device to identify the at least one operator further cause the computing device to at least determine that at least one of the plurality of tokens is indicative of the at least one operator (Figure 2, 204, map each keyword to a table, field, operation of database).  
5. The system of claim 1, wherein the machine-readable instructions that cause the computing device to identify the at least one constraint based at least in part on the plurality of tokens further cause the computing device to at least determine that at least one of the plurality of tokens is indicative of the at least one constraint (Figure 2, 204, map each keyword to a table, field, operation of database).  
6. The system of claim 1, wherein the machine-readable instructions that cause the computing device to identify the at least one attribute and at least one respective attribute value based at least in part on the plurality of tokens further cause the computing device to at least determine that a first one of the plurality of tokens is indicative of the at least one attribute and a second one of the plurality of tokens is indicative of the at least one respective attribute value (Figure 2, 204, map each keyword to a table, field, operation of database).  
7. The system of claim 1, wherein the machine-readable instructions further cause the computing device to at least execute the machine language query (Figure 2, 210 Provide query to database, obtain result from database, and provide result to user device).
Claims 8-20 are rejected using similar rationale seen in the rejection of claims 1-7 above due to reciting similar limitations but directed towards a method and a non-transitory computer readable medium.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL SHARPLESS whose telephone number is (571)272-1521. The examiner can normally be reached M-F 7:30 AM- 3:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK FEATHERSTONE can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.C.S./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166